Citation Nr: 1810135	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes, mellitus, type II, claimed as due to herbicide agent exposure and radiation exposure. 

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide agent exposure and radiation exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for entitlement to service connection for diabetes, mellitus, type II and prostate cancer.

The Board remanded the Veteran's claim in November 2012 for further development.  That development having been completed, the claim has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran asserts that his prostate cancer and diabetes mellitus are the direct result of having been exposed to herbicide agents and radiation.  With respect to radiation exposure, he asserts that he was exposed to radiation from 1961 to 1965 working as a radar operator at long range radar sites in Battle Creek, Michigan, and remote Alaska.  He stated that from 1963 to 1964 he spent 364 consecutive days at Sparevohm, Alaska, a remote radar site where he lived and worked within approximately 50 yards of two powerful radar transmitters that operated 24 hours a day.  The Veteran's service personnel records show that he was stationed with the 781st Radar Squadron (SAGE), Custer Air Force Station, in Battle Creek, Michigan.  

A claim may be established under 38 C.F.R. § 3.311 if the Veteran was exposed to ionizing radiation while in service, subsequently developed one of the radiogenic diseases listed, and the disease became manifested during the requisite latency period.  See 38 C.F.R. § 3.311 (b).  Prostate cancer is a radiogenic disease under this section.  38 C.F.R. § 3.311(b)(2)(xxiii).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311 (a)(1). 

Further, when it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Health (USH) for further consideration.  The USH is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USH determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USH shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(i).

In view of the foregoing, additional development is required in accordance with 38 C.F.R. § 3.311, as set forth below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

1. Contact all appropriate records repositories to request copies of any additional service treatment and personnel records, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  See 38 C.F.R. § 3.311(a)(2)(iii).  In particular, the Veteran asserts that he was exposed to non-ionizing radiation from 1961 to 1965 working as a radar operator at long range radar sites in Battle Creek, Michigan, and remote Alaska.  He stated that from 1963 to 1964 he spent 364 consecutive days at Sparevohm, Alaska, a remote radar site where he lived and worked within approximately 50 yards of two powerful radar transmitters that operated 24 hours a day.

2.  Then, in accordance with 38 C.F.R. § 3.311(b)(2), the case should be referred to forwarded to the VA Under Secretary for Health, for preparation of a radiation dose estimate.

 3.  After a dose estimate has been provided by the VA Under Secretary for Health, the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as any relationship between the Veteran's prostate cancer and in-service radiation exposure. 
 
4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



